Citation Nr: 0725997	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
condition, to include bipolar disorder and schizoaffective 
disorder.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1986 to May 1989 
and from October 1996 through December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability that he claims was incurred during his 
second period of military service.  See VA Form 9, received 
in August 2004.  He has not been afforded a medical 
examination in conjunction with his claim.  One is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury or disability.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran is currently diagnosed with schizoaffective 
disorder.  See VA treatment records dated January 2002 
through December 2004.  Service medical records dated in 
November 1996 document mental health symptoms and a diagnosis 
of paranoid schizophrenia (rule out schizoaffective disorder 
and bipolar disorder).  This is sufficient to establish a 
disability in service.  Additionally, the veteran has 
credibly reported that he has experienced continued symptoms 
of anxiety since the November 1996 diagnosis in service.  The 
veteran is competent to testify to his current symptoms of 
anxiety, as these are symptoms that can be observed and 
described by a lay person.  See 38 C.F.R. § 3.159(a) (2006).  
Accordingly, an examination and opinion are needed to 
ascertain whether the veteran's current disability is 
etiologically related to his service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006); see also, McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, the RO requested treatment records from Fort 
Leonard Wood Hospital in June 2004 and received a response in 
July 2004 advising that the records had been relocated to the 
National Personnel Records Center (NPRC).  The RO did not 
request these records from the NPRC and should do so now.  

Finally, the medical board records from November 1996 note 
that the veteran reported being hospitalized in 1994 due to 
mental health difficulties.  No attempt was made to obtain 
these records.  These records should be requested now.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Request the veteran to provide any 
additional details regarding the 
location(s), facility name(s), dates etc., 
of any mental health treatment he received 
during the time between his two periods of 
military service (May 1989 through October 
1996).  This should include a request for 
information regarding the reported 1994 
private hospitalization.  Request that the 
veteran sign a new release of information 
for any such treatment providers.

3.  Please request from the National 
Personnel Records Center any INPATIENT 
CLINICAL and OUTPATIENT MENTAL HYGIENE 
treatment records that were retired from 
Fort Leonard Wood Hospital, Mental Health 
Unit, dated in 1996.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  Once the above requests have been completed 
and all available records have been received, 
schedule the veteran for a VA mental disorders 
examination with a qualified examiner to 
determine the nature and etiology of any 
psychiatric disability.  The claims folder must 
be made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.

Based on this review, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that the veteran's current symptoms 
and any identified psychiatric disability are 
related to his military service.  Specific 
attention is invited to the information 
available referable to the time period in 
between the veteran's two periods of service.  
If it is determined that the etiology of the 
veteran's disability is not related to his 
service, an opinion is requested as to whether 
his disability was aggravated by either period 
of his military service.  A preexisting 
disability is aggravated by military service 
when it undergoes an increase in severity 
during service that is not due to the natural 
progress of the disease.

The examiner must set forth a rationale 
underlying any conclusions drawn or opinions 
expressed.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



